Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Good Shepherd Medical Center - Linden,                Appeal from the 5th District Court of Cass
Inc., Appellant                                       County, Texas (Tr. Ct. No. 11-C-351).
                                                      Opinion delivered by Chief Justice Morriss,
No. 06-12-00098-CV         v.                         Justice Carter and Justice Moseley
                                                      participating.
Bobby Twilley, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Good Shepherd Medical Center - Linden, Inc., pay all
costs of this appeal.




                                                      RENDERED MARCH 1, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk